--------------------------------------------------------------------------------

EXHIBIT 10.5
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) by and between IA GLOBAL, INC.,
a Delaware corporation (the “Company”), and RXR Cross Border Investment Un (the
“Purchaser”) is entered into as of December 8, 2010.
 
The Company and Purchaser are entering into this agreement to memorialize the
terms and conditions upon which Purchaser commits to purchase and acquire shares
of the Company’s common stock, $0.01 par value per share (the “Common Stock”).
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereby agree as follows:
 
I.           STOCK PURCHASE COMMITMENT; REPRESENTATIONS BY PURCHASER
 
1.1           Subject to the terms and conditions hereinafter set forth, the
Purchaser hereby agrees to purchase from the Company, and the Company agrees to
sell, issue and deliver to the Purchaser, free and clear of all liens and
encumbrances (except pursuant to applicable securities laws), the shares of
Common Stock (the “Shares”) against payment of the Purchase Price in accordance
with the following schedule:
 
(i)           175,000 shares at a purchase price of US$.60 per share, the price
on signing, or an aggregate price of US$105,000 on or before December 8, 2010.
 
1.2           Each respective purchase and sale of the Shares shall take place
remotely via the exchange of documents and signatures at such time as the
Company and the Purchaser mutually agree upon, orally or in writing (each, a
“Closing”).  At each Closing or as promptly thereafter as possible, the Company
shall cause to be delivered to Purchaser a certificate, registered in the name
of the Purchaser, representing the Shares being purchased by Purchaser at such
Closing against payment of the Purchase Price therefore by check payable to the
Company or by wire transfer to a bank account designated by the Company.
 
1.3           The Purchaser recognizes that the purchase of the Shares entails
elements of risk in that (i) it may not be able to readily liquidate its
investment; (ii) transferability is restricted; and (iii) in the event of a
disposition, it could sustain the loss of its entire investment.
 
1.4           The Purchaser acknowledges that it has prior investment experience
such that it is able to evaluate the merits and risks of an investment in the
Company; that it recognizes the speculative nature of this investment; and that
it is able to bear the economic risk it hereby assumes.  All reports, schedules,
forms, statements, and other documents required to be filed by the Company with
the United States Securities and Exchange Commission (“SEC”) under the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated under each, including
pursuant to Section 13(a) or 15(d) thereof, as well as all amendments to such
filings and reports and all exhibits and documents incorporated by reference
therein or attached thereto, that have been filed as of the date of a respective
Closing are collectively referred to as the “Disclosure Reports.”  The Purchaser
acknowledges that it or its representative(s) have read the Disclosure Reports
available as of each respective Closing.  The Purchaser also acknowledges that
it and its representative(s) have been afforded the opportunity to make, and has
made, all inquiries as it and its representatives deemed appropriate with
respect to the Company’s affairs and prospects.
 
1.5           The Purchaser hereby acknowledges that (i) the sale and issuance
of the Shares have not been registered with the SEC by reason of the Company’s
intention that the offer and sale of the Shares be a transaction exempt from the
registration and prospectus delivery requirements of the U.S. Securities Act of
1933, as amended (the “Act”) pursuant to Section 4(2) thereof; (ii) the issuance
of the Shares has not been qualified under any state securities laws on the
grounds that the sale of the Shares contemplated hereby are exempt therefrom;
and (iii) the foregoing exemptions are predicated on the Purchaser’s
representations set forth herein. The Purchaser represents that the Shares are
being purchased for its own account, for investment and not with a view to, or
for resale in connection with, any distribution or public offering thereof,
within the meaning of the Act or applicable state securities laws.  The
Purchaser understands that the Shares, upon their transfer, will not be
registered under the Act and may be required to be held indefinitely unless they
are subsequently registered under the Act, or an exemption from such
registration is available.
 


 
1

--------------------------------------------------------------------------------

 


 
1.6           The Purchaser represents that it is an “accredited investor” as
that term is defined in Rule 501 of Regulation D promulgated under the Act.
 
1.7           Unless the resale of the Shares is subsequently registered with
the SEC, the Purchaser acknowledges that the certificate representing the Shares
shall bear a legend in substantially the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE WITH SUCH
STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO IA GLOBAL, INC.
(THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.”
 
1.8           The Purchaser represents that it has the full right, power and
authority to enter into and perform the Purchaser’s obligations hereunder, and
this Agreement constitutes a valid and binding obligation of the Purchaser
enforceable in accordance with its terms, except that (i) any enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect and affecting the rights of creditors generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceedings therefore may be brought.
 
II.           REPRESENTATION AND WARRANTIES BY THE COMPANY


The Company represents and warrants to the Purchaser as follows:


2.1           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.   The Company has the
corporate power and authority to own, lease and operate its properties and to
conduct the business as described in the Disclosure Reports.  The Company is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company.
 
2.2           The Company's subsidiaries are set forth in the Disclosure Reports
(the “Subsidiaries”). Unless the context requires otherwise, all references to
the Company include the Subsidiaries. Each Subsidiary is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation as set forth in the Disclosure Reports, with full power and
authority, corporate and other, to own or lease, as the case may be, and operate
its properties, whether tangible or intangible, and to conduct its business as
currently conducted. Each Subsidiary is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which the conduct of its business or the ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and the Subsidiaries taken as a whole.  Unless specified to the contrary
in the Disclosure Reports, the Company owns all of the issued and outstanding
shares of capital stock (or other equity or ownership interests) of each
Subsidiary, such ownership is free and clear of any security interests, liens,
encumbrances, claims and charges, and all of such shares have been duly
authorized and validly issued, and are fully paid and nonassessable.  The
Company does not presently own, directly or indirectly, an interest in any
corporation, association, or other business entity, and is not a party to any
joint venture, partnership, or similar arrangement, other than the Subsidiaries.

 
 
2

--------------------------------------------------------------------------------

 

 
2.3           This Agreement has been duly authorized, executed and delivered
by, and is a valid and binding agreement of, the Company enforceable in
accordance with its terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium and similar laws affecting creditors' rights generally
(including, without limitation, statutory or other laws regarding fraudulent
preferential transfers) and equitable principles of general applicability.
 
2.4           The execution and delivery by the Company, and the performance by
the Company of its obligations under this Agreement will not conflict with or
contravene in any material respect, cause a breach or violation of or default
under, any provision of applicable law or the Certificate of Incorporation or
by-laws of the Company or any agreement or other instrument binding upon the
Company that is material to the Company, or any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company, and no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement, except such as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Shares and by Federal and state securities laws with respect to
the obligations of the Company under this Agreement or the listing of the Shares
with NYSE Amex as may be required, which have been or will be obtained or such
the failure of which to obtain would not have a material adverse effect on the
Company and the Purchasers taken as a whole.
 
2.5           The authorized capital stock of the Company conforms in all
material respects to the description thereof contained in the Disclosure Reports
and such description conforms in all material respects to the rights in the
instruments defining the same. The issued and outstanding capital stock of the
Company is as set forth in the Disclosure Reports.  The shares of Common Stock
of the Company outstanding prior to the issuance of the Shares have been duly
authorized and are validly issued, fully paid and non-assessable.
 
2.6           The Shares have been duly and validly authorized and, when issued
and sold and paid for by the Purchaser in accordance with the terms of this
Agreement, will be duly authorized, validly issued, fully paid and non
assessable, and the Purchaser will not be subject to personal liability solely
by reason of being such a holder and will not be subject to the preemptive or
similar rights of any holders of any security of the Company.  The issuance of
the Shares will not result in the right of any holder of securities of the
Company to adjust the exercise, conversion or exchange price of such securities
or otherwise reset the price paid for its securities.  No authorization,
approval or consent of any court, governmental authority or agency is necessary
in connection with the issuance by the Company of the Shares.
 
2.7           Other than as provided in this Agreement, the Company has not
granted or agreed to grant to any person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
SEC or any other governmental authority that have not been satisfied or waived.
 


 
3

--------------------------------------------------------------------------------

 


2.8           The Disclosure Reports, as of their respective filing dates,
complied in all material respects with the requirements of the Securities
Exchange Act of 1934 and the applicable rules and regulations of the SEC
thereunder and none of the Disclosure Reports contains, as of the date hereof,
an untrue statement of material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.  The Company is
eligible to register the Registrable Securities (defined below) for resale by
the Purchaser on a registration statement under the Act.
 
2.9           There has not occurred any material adverse change, or any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business, operations or prospects of
the Company whether or not arising in the ordinary course of business from that
set forth in the Disclosure Reports.  Except as set forth in the Disclosure
Reports, there has been no obligation, contingent or otherwise, directly or
indirectly incurred by the Company or any Subsidiary made to the Company and
other Subsidiaries taken as a whole.
 
2.10           None of the Company nor any Subsidiary is in violation of its
charter or by-laws or in default in the performance of any obligation,
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument that is material to the Company
and the Subsidiaries taken as a whole to which the Company or any Subsidiary is
a party or by which the Company, any Subsidiary or any of their properties is
bound, except for such defaults that would not, singly or in the aggregate, have
a material adverse effect on the Company and the Subsidiaries taken as a whole
or as otherwise set forth in the Disclosure Reports.
 
2.11           There are no legal or governmental proceedings, orders,
judgments, writs, injunctions, decrees or demands pending or, to the Company's
knowledge, threatened to which the Company or any Subsidiary is a party or to
which any of the properties of the Company or any Subsidiary is subject other
than proceedings, orders, judgments, writs, injunctions, decrees or demands
accurately described in all material respects in the Disclosure Reports and
proceedings, orders, judgments, writs, injunctions, decrees or demands that
would not have a material adverse effect on the Company and the Subsidiaries
taken as a whole or on the power or ability of the Company to perform its
obligations under this Agreement or to consummate the transactions contemplated
by this Agreement.
 
2.12           The Company and each Subsidiary (a) is in compliance with any
provisions of the employee Retirement Income Security Act of 1974, as amended,
(“ERISA”) or the rules and regulations promulgated thereunder and (b) is in
compliance with any provisions of the Foreign Corrupt Practice Act or the rules
and regulations promulgated thereunder, except, where such noncompliance would
not, singly or in the aggregate, have a material adverse effect on the Company
and the Subsidiaries, taken as a whole.
 
2.13           Neither the Company nor any of its affiliates (as defined in Rule
501(b) of Regulation D, each an “Affiliate”) has directly, or through any agent,
(a) sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act) which is or will be
integrated with the sale of the Shares in a manner that would require the
registration under the Act of the Shares or (b) offered, solicited offers to buy
or sold the Shares by any form of general solicitation or general advertising
(as those terms are used in Regulation D) or in any manner involving a public
offering within the meaning of Section 4(2) of the Act. No registration under
the Act of the Shares is required for the sale of the Shares to the Purchaser
under this Agreement, assuming the accuracy of the Purchaser’s representations
and warranties contained in this Agreement.
 
2.14           The Company has established and maintains disclosure controls and
procedures (as such term in defined in Rule 13a-14 and 15d-14 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company's Chief Executive Officer and its
Chief Financial Officer by others within those entities, and such disclosure
controls and procedures are reasonably effective to perform the functions for
which they were established, subject to the limitation of any such control
system; the Company's auditors and the Audit Committee of the Board of Directors
of the Company have been advised of: (A) any significant deficiencies in the
Company's ability to record, process, summarize, and report financial data; and
(B) any fraud, whether or not material, that involves management or other
employees who have a role in the Company's internal controls; any material
weaknesses in internal controls have been identified for the Company's auditors;
and since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
 


 
4

--------------------------------------------------------------------------------

 


 
2.15            The Company and each Subsidiary owns or possesses, or has the
right to use, all material patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names currently employed or required by it
in connection with the business currently conducted by it as described in the
Disclosure Reports, except such as the failure to so own or possess or have the
right to use would not have, singly or in the aggregate, a material adverse
effect on the Company and the Subsidiaries taken as a whole. To the Company's
knowledge, there are no valid and enforceable United States patents that are
infringed by the business currently conducted by the Company or any Subsidiary,
or as currently proposed to be conducted by the Company or any Subsidiary, as
described in the Disclosure Reports and which infringement would have a material
adverse effect on the Company and the Subsidiaries taken as a whole. The Company
is not aware of any basis for a finding that the Company or ay Subsidiary does
not have valid title or license rights to the patents and patent applications
referenced in the Disclosure Reports as owned or licensed by the Company or any
Subsidiary, and, to the Company's knowledge, neither the Company nor any
Subsidiary is subject to any judgment, order, writ, injunction or decree of any
court or any Federal, state, local, foreign or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
any arbitrator, nor has it entered into or is it a party to any contract, which
restricts or impairs the use of any of the foregoing which would have a material
adverse effect on the Company and the Subsidiaries taken as a whole. Neither the
Company nor any Subsidiary has received any written notice of infringement of or
conflict with asserted rights of any third party with respect to the business
currently conducted by it as described in the Disclosure Reports and which, if
determined adversely to the Company or any Subsidiary, would have a material
adverse effect on the Company and the Subsidiaries taken as a whole and the
Company has no knowledge of any facts or circumstances that would serve as a
reasonable basis for any such claims.
 
2.16           There are no outstanding rights, warrants, options, convertible
securities or commitments to sell granted or issued by the Company entitling any
person to purchase or otherwise acquire any shares of the capital stock of the
Company, except as otherwise disclosed in the Disclosure Reports and except for
warrants and options granted to directors and employees of the Company in the
ordinary course of business.
 
2.17           The financial statements included or incorporated by reference in
the Disclosure Reports as the same may have been amended prior to the date of
the Disclosure Reports, together with related schedules and notes, present
fairly in all material respects the financial position, results of operations
and changes in financial position of the Company and its consolidated
subsidiaries on the basis stated therein at the respective dates or for the
respective periods to which they apply; such statements and related schedules
and notes have been prepared in accordance with generally accepted accounting
principles consistently applied throughout the periods involved, except as
disclosed therein.
 


 
5

--------------------------------------------------------------------------------

 


2.18           There are no existing or, to the Company's knowledge, threatened
labor disputes with the employees of the Company or any Subsidiary which would
have a material adverse effect on the Company and the Subsidiaries taken as a
whole.
 
2.19           Neither the Company nor any Subsidiary, nor to the Company's
knowledge, any of its officers, directors or Affiliates has taken, directly or
indirectly, any action designed to or which has constituted the stabilization or
manipulation of the price of the Common Stock of the Company.
 
2.20           None of the Company nor any Subsidiary has received any written
communication notifying the Company or such Subsidiary as to the termination or
threatened termination or modification or threatened modification of any
consulting, licensing, marketing, research and development, cooperative or any
similar agreement described in this Agreement.
 
2.21           Each of the Company and each Subsidiary has filed all Federal,
state, local and foreign tax returns which are required to be filed through the
date hereof (except where the failure to so file would not have a material
adverse effect on the Company and the Subsidiaries taken as a whole), which
returns are true and correct in all material respects, or have received
extensions thereof, and have paid all taxes shown on such returns and all
assessments received by them to the extent that the same are material and have
become due. All tax liabilities are adequately provided for on the books of the
Company and the Subsidiaries. To the Company's knowledge, there are no tax
audits or investigations pending, which if adversely determined, would have a
material adverse effect on the Company and the Subsidiaries taken as a whole.
 
2.22           Each of the Company and each Subsidiary is insured against such
losses and risks and in such amounts as are customary in the businesses in which
it is engaged, including but not limited to, insurance covering product
liability and real or personal property owned or leased against theft, damage,
destruction, act of vandalism and all other risks customarily insured against.
All policies of insurance and fidelity or surety bonds insuring the Company, any
Subsidiary or the Company's or any Subsidiary's businesses, assets, employees,
officers and directors are in full force and effect. The Company and each
Subsidiary is in compliance with the terms of such policies and instruments in
all material respects. The Company has no reason to believe that it and the
Subsidiaries will not be able to renew their existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business.
 
2.23           Any real property and buildings held under lease by the Company
and any Subsidiary is held by it under valid, subsisting and enforceable leases
with such exceptions as are not material and do not materially interfere with
the use made and proposed to be made of such property and buildings by the
Company or such Subsidiary.
 
2.24           The Company is subject to the reporting requirements of Section
13 or Section 15(d) of the Exchange Act. The Company is current in its reporting
obligations under the Exchange Act. To the Company's knowledge, the Company has
responded to all comments raised by the SEC with respect to the Company's
reports, registration statements and other filings made with the SEC to the
SEC's satisfaction, and there are no comments which could have an adverse effect
on the Company's consolidated financial condition or results of operations (past
or future) or could require a restatement of previously filed financial
statements remained unresolved with the SEC.
 
2.25           There is and there has been no failure on the part of the Company
or, to the Company's knowledge, any of the officers or directors of the Company
in their capacities as such to comply in all material respects with the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith that are applicable to the Company and its officers and
directors.
 


 
6

--------------------------------------------------------------------------------

 


III.           REGISTRATION RIGHTS
 
3.1           Registration Rights.
 
(i)           As used herein the term “Registrable Security” means the Shares;
provided, however, that with respect to any particular Registrable Security,
such security shall cease to be a Registrable Security when, as of the date of
determination, (i) it has been effectively registered under the Act and disposed
of pursuant thereto, (ii) registration under the Act is no longer required for
subsequent public distribution of such security without any filing requirement
or volume limitation, or (iii) it has ceased to be outstanding. In the event of
any merger, reorganization, consolidation, recapitalization or other change in
corporate structure affecting the Common Stock, such adjustment shall be made to
the definition of “Registrable Security” as is appropriate in order to prevent
any dilution or enlargement of the rights granted pursuant hereto.
 
(ii)           Upon written notice from the Purchaser to the Company in which
Purchaser requests registration of the public resale of the Registrable
Securities with the SEC (the “Demand Date”), the Company shall use its best
efforts to, within 90 days of the Demand Date (the “Filing Date”), prepare and
file with the SEC, at the sole expense of the Company (other than the fees of
any counsel retained by the Purchaser in connection with such registration and
any transfer taxes or underwriting discounts, commissions or fees applicable to
the Registrable Securities sold by the Purchaser pursuant thereto), a
registration statement (the “Registration Statement”) and such other documents,
including a prospectus, as may be necessary, in order to comply with the
provisions of the Act, so as to permit a public offering and sale of the
Registrable Securities by the Purchaser. The Company shall use its best efforts
to have the Registration Statement declared effective by the SEC within 90 days
of the Demand Date (and as soon or reasonably practicable (i) in the event the
Company is notified by the SEC that the SEC will not review the Registration
Statement, or (ii) following notification from the SEC that it has no further
comments with respect to the Registration Statement) and to remain effective of
the Registration Statement in order to permit a public offering and sale of the
Registrable Securities for a period of two years from the date hereof or for
such period that will terminate when all the Registrable Securities have been
sold pursuant to the Registrable Securities or Rule 144 under the Act or cease
to be Registrable Securities. The Company shall telephonically request
effectiveness of a Registration Statement as of 4:30 pm Eastern Time (or later)
on a trading day. The Company shall immediately notify the Purchaser via
facsimile of the effectiveness of a Registration Statement on the same trading
day that the Company telephonically confirms effectiveness with the SEC, which
shall be the date requested for effectiveness of a Registration Statement. The
Company shall, by 9:30 am Eastern Time on the trading day after the Effective
Date, file a Form 424(b) with the SEC.
 
(iii)           In connection with the Company's registration obligations
hereunder, the Company shall:
 
 
(1)
Not less than five trading days prior to the filing of the Registration
Statement or one trading day prior to the filing of any related prospectus or
any amendment or supplement thereto in which any change is made with respect to
disclosure regarding the Purchaser, the Purchaser's ownership of securities of
the Company or the “Plan of Distribution” section of the prospectus, the Company
shall, furnish to the Purchaser copies of all such documents proposed to be
filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of the Purchaser.

 


 
7

--------------------------------------------------------------------------------

 


 
(2)
(A) Prepare and file with the SEC such amendments, including post-effective
amendments, to a Registration Statement and the prospectus included therein used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
period set forth in Section 4(b) and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the Act
all of the Registrable Securities; (B) cause the related prospectus to be
amended or supplemented by any required prospectus supplement (subject to the
terms of this Agreement), and as so supplemented or amended to be filed pursuant
to Rule 424 under the Act; (C) respond as promptly as reasonably practicable to
any comments received from the SEC with respect to a Registration Statement or
any amendment thereto; (D) use reasonable efforts to comply in all material
respects with the provisions of the Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
during the applicable period in accordance (subject to the terms of this
Agreement) with the intended methods of disposition by the Purchaser thereof set
forth in such Registration Statement as so amended or in such prospectus as so
supplemented; and (E) promptly inform the Purchaser in writing if, at any time
during the period during the period set forth in Section 4(b), the Company does
not satisfy the conditions specified in Rule 172 under the Act and, as a result
thereof, the Purchaser are required to deliver a Prospectus in connection with
any disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the Act,
including Rule 158 under the Act promulgated thereunder (for the purpose of this
subsection 4(d)(ii), “Availability Date” means the 45th day following the end of
the fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company's fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter).

 
 
(3)
Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (A) any order suspending the effectiveness of a Registration
Statement, or (B) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

 
 
(4)
Furnish to the Purchaser, if requested, without charge, at least one conformed
copy of each such Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent reasonably requested by the
Purchaser and all exhibits to the extent requested by the Purchaser (including
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the SEC.

 
 
(5)
Promptly deliver to the Purchaser, without charge, as many copies of the
prospectus or prospectuses (including each form of prospectus) and each
amendment or supplement thereto as the Purchaser may reasonably request in  
connection with resales by the Purchaser of Registrable Securities. Subject to
the terms of this Agreement, the Company hereby consents to the use of such
prospectus and each amendment or supplement thereto by the Purchaser in
connection with the offering and sale of the Registrable Securities covered by
such prospectus and any amendment or supplement thereto, except after the giving
on any notice pursuant to Section 4(e).

 


 
8

--------------------------------------------------------------------------------

 


 
 
(6)
The Company shall use its best efforts to register or qualify the Registrable
Securities under all applicable state securities or “blue sky” laws of such
jurisdictions as the Purchaser may reasonably request, and do any and all other
acts and things which may be reasonably necessary or advisable to enable the
Purchaser and underwriter to consummate the disposition in the jurisdiction of
such Registrable Securities owned by the Purchaser; provided, however, that the
Company shall not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 4(d)(vi), or (ii) take any action which
would subject it to general service of process or taxation in any such
jurisdiction where it is not then so subject.

 
 
(7)
If requested by the Purchaser, cooperate with the Purchaser to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by this Agreement, of
all restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as the Purchaser may request.

 
 
(8)
Upon the occurrence of any Registration Event (as defined below), as promptly as
reasonably possible under the circumstances taking into account the Company's
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company will use its best efforts to ensure that the use of
the prospectus may be resumed as promptly as is practicable.

 
 
(9)
Comply with all applicable rules and regulations of the SEC.

 
 
(10)
With a view to making available to the Purchaser the benefits of Rule 144 of the
Act (or its successor rule) and any other rule or regulation of the SEC that may
at any time permit the Purchaser to sell Registrable Securities to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required   of the Company under the Exchange Act; and (iii)
furnish to each Investor upon request, as long as such Investor owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the Exchange Act, (B) a copy of the
Company's most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail the Purchaser of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.

 


 
9

--------------------------------------------------------------------------------

 


 
(iv)           The Purchaser, upon receipt of notice from the Company that a
Registration Event (defined below) has occurred which requires a post-effective
amendment to the Registration Statement or a supplement to the prospectus
included therein, shall promptly discontinue the sale of Registrable Securities
until the Purchaser receives a copy of a supplemented or amended prospectus from
the Company. The Company shall notify the Purchaser of the occurrence of a
Registration Event promptly following the occurrence of a Registration Event.
The term “Registration Event” means (i) the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness the
Registration Statement or the initiation of any proceedings for that purpose,
(ii) the happening of any event or the discovery of any facts during the period
the Registration Statement is effective which makes any statement of a material
fact made in the Registration Statement or the related prospectus untrue in any
material respect or which requires the making of any changes in the Registration
Statement or prospectus in order to make the statements therein not misleading,
(iii) the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
and (iv) any determination by the Company that a post-effective amendment to
such Registration Statement would be appropriate.
 
(v)           All fees and expenses incident to the performance of or compliance
with this Article III by the Company shall be borne by the Company whether or
not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence shall include,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with Nasdaq, (B) in compliance with applicable state securities or Blue Sky laws
reasonably agreed to by the Company in writing, (ii) fees and disbursements of
counsel for the Company, and (iii) fees and expenses of all other persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Article III.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Article III (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit and the fees and
expenses incurred in connection with the listing of the Registrable Securities
on any securities exchange as required hereunder. In no event shall the Company
be responsible for any broker or similar commissions or any legal fees or other
costs of the Purchaser.
 
(vi)           Indemnification.
 
 
(1)
The Company shall, indemnify and hold harmless the Purchaser, the officers,
directors, agents, brokers (including brokers who offer and sell Registrable
Securities as principal as a result of a pledge or any failure to perform under
a margin call of Common Stock), investment advisors and employees of each of
them, each Person who controls the Purchaser (within the meaning of Section 15
of the Act or Section 20 of the Exchange Act) and the officers, directors,
agents and employees of each such controlling person, to the fullest extent
permitted by

 


 
10

--------------------------------------------------------------------------------

 
 
 
 
(1)
The Company shall, indemnify and hold harmless the Purchaser, the officers,
directors, agents, brokers (including brokers who offer and sell Registrable
Securities as principal as a result of a pledge or any failure to perform under
a margin call of Common Stock), investment advisors and employees of each of
them, each Person who controls the Purchaser (within the meaning of Section 15
of the Act or Section 20 of the Exchange Act) and the officers, directors,
agents and employees of each such controlling person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys' fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any prospectus or any form of prospectus
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (x) such untrue or alleged untrue
statements or omissions or alleged omissions are based solely upon information
regarding the Purchaser furnished in writing to the Company by the Purchaser
expressly for use therein, or to the extent that such information relates to the
Purchaser or the Purchaser's proposed method of distribution of Registrable
Securities or (y) the failure of the Purchaser to satisfy the prospectus
delivery requests or, in the case of an occurrence of a Registration Event, of
the use by the Purchaser of an outdated or defective prospectus after the
Company has notified the Purchaser in writing that the prospectus is outdated or
defective and prior to the receipt by the Purchaser of the notice contemplated
in this Article III. The Company shall notify the Purchaser promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Article III of which the Company is
aware.

 
 
 
(2)
The Purchaser shall, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising out of or based solely
upon: (x) the Purchaser's failure to comply with the prospectus delivery
requirements of the Act or (y) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading (A) to the extent, but only to the extent,
that such untrue or alleged untrue statement or omission or alleged omission is
contained in any information so furnished in writing by the Purchaser to the
Company specifically for inclusion in such Registration Statement or such
prospectus or (B) to the extent that (1) such untrue or alleged untrue
statements or omissions or alleged omissions are based solely upon information
regarding the Purchaser furnished in writing to the Company by the Purchaser
expressly for use therein, or to the extent that such information relates to the
Purchaser or the Purchaser's proposed method of distribution of Registrable
Securities or (2) the failure of the Purchaser to satisfy the prospectus
delivery requests or, in the case of a Registration Event, the use by the
Purchaser of an outdated or defective prospectus after the Company has notified
the Purchaser in writing that the prospectus is outdated or defective and prior
to the receipt by the Purchaser of the notice contemplated in this Article III.
In no event shall the liability of the Purchaser hereunder be greater in amount
than the proceeds received from the sale of the Registrable Securities.

 


 
11

--------------------------------------------------------------------------------

 


 
(3)
If any proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall have the right to assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except to the extent that
it shall be finally determined by a court of competent jurisdiction that such
failure shall have prejudiced the Indemnifying Party.  An Indemnified Party
shall have the right to employ separate counsel in any such Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties unless: (1) the
Indemnifying Party has agreed in writing to pay such fees and expenses; (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding and to employ counsel reasonably satisfactory to such Indemnified
Party in any such Proceeding; or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall reasonably believe that a
material conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of one separate counsel shall be at the expense
of all Indemnifying Parties). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding. (iv)  If
the indemnification under this Section is unavailable to an Indemnified Party or
insufficient to hold an Indemnified Party harmless for any Losses, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 


 
12

--------------------------------------------------------------------------------

 


 
(4)
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section were determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section, the Purchaser shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by the Purchaser from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that the Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by the Purchaser.  The indemnity and contribution agreements
contained in this Section are in addition to any liability that the Indemnifying
Parties may have to the Indemnified Parties.

 
(vii)           If at any time during the period set forth in this Article III
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Act of any of its equity securities, other than on
Form S-4 or Form S-8 (each as promulgated under the Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall send to the Purchaser a written notice of such determination and,
if within five days after the date of such notice, the Purchaser shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities the Purchaser requests to be
registered.
 
IV.           CONDITIONS TO OBLIGATIONS AT CLOSINGS.
 
4.1           Conditions to the Purchaser’s Obligations at Each Closing.  The
obligations of the Purchaser to purchase Shares at any Closing are subject to
the fulfillment, on or before such Closing, of each of the following conditions,
unless otherwise waived by Purchaser:
 
(i)           Representations and Warranties.  The representations and
warranties of the Company contained in Article II shall be true and correct in
all material respects as of the date of such respective Closing.
 
(ii)           Performance.  The Company shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
such Closing.
 
(iii)           Current Disclosure Reports.  The Company shall have filed all
Disclosure Reports that are required to be filed as of the date of such Closing,
provided that the Purchaser waives this requirement with respect to the first
Closing.
 
4.2           Conditions to the Company’s Obligations at Each Closing.  The
obligations of the Company to sell and issue the Shares at any Closing are
subject to the fulfillment, on or before such Closing, of each of the following
conditions, unless otherwise waived by the Company:
 
(i)           Representations and Warranties.  The representations and
warranties of the Company contained in Article I shall be true and correct in
all material respects as of the date of such respective Closing.
 


 
13

--------------------------------------------------------------------------------

 


(ii)           Performance.  The Purchaser shall have performed and complied
with all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
such Closing.
 
V.           MISCELLANEOUS
 
5.1           Any notice, request, advice, consent or other communication given
hereunder shall be given in writing and sent by overnight delivery service or
registered or certified mail, return receipt requested, and addressed as
follows: if to the Company, to it at 101 California Street, Suite 2450, San
Francisco, CA 94111 United States of America, Attention: Secretary; and if to
the Purchaser, to it at its address indicated below its signature to this
Agreement.  Notices so given shall be deemed to have been given on the earlier
to occur of actual receipt or three business days after the date of such
mailing, except for notices of change of address, which shall be deemed to have
been given when received.
 
5.2           This Agreement shall not be changed, modified or amended except by
a writing signed by the parties hereto.
 
5.3           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.
 
5.4           References herein to a person or entity in either gender include
the other gender or no gender, as appropriate.
 
5.5           This Agreement and its validity, construction and performance
shall be governed in all respects by the laws of the State of California.
 
5.6           This Agreement may be executed in counterparts.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
14

--------------------------------------------------------------------------------

 




 


 


 


 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.


 

   IA Global, Inc.            /s/ Brian Hoekstra    By: Brian Hoekstra    Title:
Chief Executive Officer        RXR Cross Border Investment Un            /s/
Etsuji Kawano    By: Etsuji Kawano    Title: Chief Executive Officer

 
 
15

--------------------------------------------------------------------------------
